          Case 1:20-cv-07040-LJL Document 1 Filed 08/30/20 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Emmanuel Hernandez,                                            Civ. Action #:

                                       Plaintiff,                             Complaint
               -v-
                                                                Date Filed:
 Compass One, LLC,
                                                                Jury Trial Demanded
                                       Defendant.

       Plaintiff Emmanuel Hernandez (“Plaintiff” or “Hernandez”), by Abdul Hassan Law

Group, PLLC, his attorney, complaining of Defendant Compass One, LLC (“Defendant” or

“Compass”) respectfully alleges as follows:

                          NATURE OF THE ACTION
1. Plaintiff alleges that he was employed by Defendant and pursuant to the Fair Labor Standards
   Act (“FLSA”), 29 U.S.C. §§ 216 (b), he is: (i) entitled to unpaid wages from Defendant for
   working more than forty hours in a week and not being paid an overtime rate of at least 1.5
   times the regular rate for each and all such hours over forty in a week, and (ii) entitled to
   maximum liquidated damages and attorneys’ fees pursuant to the Fair Labor Standards Act,
   29 U.S.C. §§ 201 et seq. including 29 U.S.C. §§ 216(b).


2. Plaintiff further complains that he was employed by Defendant and pursuant to the New
   York Labor Law (“NYLL”) that he is: (i) entitled to unpaid overtime wages from Defendant
   for working more than forty hours in a week and not being paid an overtime rate of at least
   1.5 times the regular rate for each and all such hours over forty in a week, (ii) entitled to an
   extra hour of pay for each day he worked a spread of hours of more than ten (10) hours and
   (iii) entitled to costs and attorney’s fees, pursuant to the New York Minimum Wage Act
   (“NYMWA”), N.Y. Lab. Law §§ 650 et seq., (“NYLL”) including NYLL § 663, and the
   regulations thereunder – 12 NYCRR § 142-2.2.

3. Plaintiff is also entitled to unpaid wages including non-overtime and overtime wages, and
   compensation for not receiving notices and statements required by NYLL § 195, under



                                                    1
           Case 1:20-cv-07040-LJL Document 1 Filed 08/30/20 Page 2 of 9




   Article 6 of the New York Labor Law and is also entitled to maximum liquidated damages –
   including liquidated damages on all wages paid later than weekly, interest, and attorneys’
   fees pursuant to Section § 198 of the New York Labor Law.

                        JURISDICTION AND VENUE
4. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337 and
   supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367. In
   addition, the Court has jurisdiction over Plaintiff’s claim under the Fair Labor Standards Act
   pursuant to 29 U.S.C. § 216 (b).


5. Venue is proper in the Southern District of New York pursuant to 28 U.S.C. § 1391(b) and/or
   29 USC § 216(b).

6. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§ 2202,
   2201.


                             THE PARTIES
7. Plaintiff Emmanuel Hernandez (“Plaintiff” or “Hernandez”) is an adult, over eighteen years
   old, who currently resides in Bronx County in the State of New York.


8. Upon information and belief and all times relevant herein, Defendant Compass One, LLC
   (“Defendant” or “Compass”) was a for-profit corporation with a place business located in
   New York County, New York at 1211 6th Avenue, New York, NY 10036, where Plaintiff
   was employed.

                             STATEMENT OF FACTS
9. Upon information and belief, and at all relevant times herein, Defendant was engaged in the
   restaurant business and was a part of a national chain.


10. Upon information and belief, and at all relevant times herein, Defendant employed over 50
   employees at any given time.




                                                2
           Case 1:20-cv-07040-LJL Document 1 Filed 08/30/20 Page 3 of 9




11. Plaintiff was employed by Defendant from in or around 2003 to on or about October 4, 2019.


12. At all times relevant herein, Plaintiff was employed by manual kitchen worker performing all
   physical and manual tasks within this capacity including cooking, preparing foods, and
   cleaning, etc.

13. At all times relevant herein, Plaintiff was an hourly employee of Defendant and his last
   regular rate of pay was about $25.10 an hour.

14. At all times relevant herein, Plaintiff was paid for some overtime hours but was not paid any
   wages for about 3-7 overtime hours (weekly hours over 40 in a week), each week during his
   employment with Defendant.

15. At all times relevant herein, Defendant had a policy and practice of automatically deducting
   30 minutes daily for meal breaks from Plaintiff’s work time. However, due to the demands of
   his job, Plaintiff did not receive a bona fide meal break within the meaning of the FLSA and
   NYLL. As a result of Defendant’s unlawful practice, Plaintiff is owed wages including
   overtime wages for approximately 2.5-3 hours per week, for each week during his
   employment with Defendant. In addition, Plaintiff was not compensated for all overtime
   hours worked on Saturdays and during after hours parties for Defendant’s clients that he
   serviced.

16. Upon information and belief, and at all times relevant herein, and throughout the period
   Plaintiff was employed by Defendant, Plaintiff worked about 45-60 or more hours each week
   for Defendant, 5-6 days a week.

17. At all times relevant herein, Plaintiff worked a spread of hours of more than 10 hours a day
   approximately once a week during his employment with Defendant.

18. At all times relevant herein, Plaintiff was paid on a bi-weekly basis by Defendant in violation
   of NYLL 191(1)(a)(i). See Vega v. CM & Assocs. Constr. Mgmt., LLC, 175 A.D.3d 1144,
   107 N.Y.S.3d 286 (1st Dep’t, 2019).




                                                 3
           Case 1:20-cv-07040-LJL Document 1 Filed 08/30/20 Page 4 of 9




19. A more precise statement of the hours and wages may be made when Plaintiff Hernandez
   obtains the wage and time records Defendant was required to keep under the FLSA and
   NYLL. Accurate copies of Plaintiff’s wage and time records that Defendant was required to
   keep pursuant to 29 USC 211, 29 CFR 516 and NYLL 195, 12 NYCRR 142.2-6 are
   incorporated herein by reference.

20. At all times relevant herein, Defendant failed to pay Plaintiff at a rate of at least 1.5 times his
   regular rate for each and all overtime hours (hours over 40 in a week) worked in each week
   during his employment with Defendant.

21. At all times relevant herein, Defendant did not provide Plaintiff with the notice(s) required
   by NYLL 195(1).

22. At all times relevant herein, Defendant did not provide Plaintiff with the statement(s)
   required by NYLL 195(3) – the statements provided to Plaintiff did not contain all the hours
   worked by Plaintiff and did not state all wages earned by Plaintiff, among other deficiencies.

23. Upon information and belief, and at all times relevant herein, Defendant had revenues and/or
   transacted business in an amount exceeding $500,000 annually.

24. At all times applicable herein, Defendant conducted business with vendors and other
   businesses outside the State of New York.

25. At all times applicable herein and upon information and belief, Defendant conducted
   business in interstate commerce involving medical equipment, and supplies.

26. Defendant as a regular part of its business, makes payment of taxes and other monies to
   agencies and entities outside the State of New York.

27. Defendant as a regular part of its business, engaged in credit card transactions involving
   banks and other institutions outside the state of New York.

28. At all times applicable herein and upon information and belief, Defendant transacted
   business with insurance companies, banks and similar lending institutions outside the State of



                                                   4
           Case 1:20-cv-07040-LJL Document 1 Filed 08/30/20 Page 5 of 9




   New York.


29. At all times applicable herein and upon information and belief, Defendant utilized the
   instrumentalities of interstate commerce such as the United States mail, internet electronic
   mail and telephone systems.

30. The circumstances of Plaintiff’s termination and other conditions of his employment are
   under review and investigation and Plaintiff may assert wrongful termination and other
   claims at a later time.

31. Upon information and belief, and at all relevant times herein, Defendant failed to display
   federal and state minimum wage/overtime posters.

32. Upon information and belief, and at all relevant times herein, Defendant failed to notify
   Plaintiff of his federal and state minimum wage and overtime rights and failed to inform
   Plaintiff that he could seek enforcement of such rights through the government enforcement
   agencies. See i.e. Veltri v. Building Service 32B-J Pension Fund, 393 F.3d 318, 324 (2d Cir.
   2004); Kim v. Kum Gang, Inc., No. 12 CIV. 6344 MHD, 2015 WL 2222438, at 33–34
   (S.D.N.Y. Mar. 19, 2015).

33. “Plaintiff” as used in this complaint refers to the named Plaintiff.

34. The “present” or the “present time” as used in this complaint refers to the date this complaint
   was signed.

                       AS AND FOR A FIRST CAUSE OF ACTION
              FAIR LABOR STANDARDS ACT - 29 U.S.C 201 et Seq. (Overtime)
35. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 34
   above as if set forth fully and at length herein.


36. At all times relevant to this action, Plaintiff was employed by Defendant within the meaning
   of the FLSA – 29 U.S.C 201 et Seq.




                                                  5
           Case 1:20-cv-07040-LJL Document 1 Filed 08/30/20 Page 6 of 9




37. Upon information and belief, and at all times relevant to this action, Plaintiff was engaged in
   commerce and/or in the production of goods for commerce and/or Defendant constituted an
   enterprise(s) engaged in commerce within the meaning of the FLSA including 29 U.S.C. §§
   207(a).

38. Upon information and belief and at all times relevant herein, Defendant transacted commerce
   and business in excess of $500,000.00 annually or had revenues and/or expenditures in
   excess of $500,000.00 annually.

39. At all times relevant herein, Defendant failed and willfully failed to pay Plaintiff, overtime
   compensation at rates not less than 1.5 times his regular rate of pay for each and all hours
   worked in excess of forty hours in a work week, in violation of 29 U.S.C. § 207.


                               Relief Demanded
40. Due to Defendant’s FLSA violations, Plaintiff is entitled to recover from Defendant, his
   unpaid overtime wage compensation, plus maximum liquidated damages, attorney’s fees, and
   costs of the action, pursuant to 29 U.S.C. § 216(b).


                         AS AND FOR A SECOND CAUSE OF ACTION
                               NYLL 650 et Seq. (Unpaid Overtime)

41. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 39
   above as if set forth fully and at length herein.


42. At all times relevant to this action, Plaintiff were employed by Defendant within the meaning
   of the New York Labor Law, §§ 2 and 651 and the regulations thereunder including 12
   NYCRR § 142, 146.

43. At all times relevant herein, Defendant failed to pay and willfully failed to pay Plaintiff
   overtime compensation at rates not less than 1.5 times his regular rate of pay for each and all
   hours worked in excess of forty hours in a work week, in violation of the New York
   Minimum Wage Act and its implementing regulations. N.Y. Lab. Law §§ 650 et seq.; 12



                                                  6
           Case 1:20-cv-07040-LJL Document 1 Filed 08/30/20 Page 7 of 9




   NYCRR § 142-2.2 and 12 NYCRR § 146-1.4.

44. At all times relevant herein, Plaintiff worked a spread of hours of more than ten (10) hours
   about 1 day each week during the period of his employment with Defendant but Defendant
   failed to pay Plaintiff an additional hour of pay for each such day in violation of the New
   York Minimum Wage Act, New York Labor law § 650 et seq., including 12 NYCRR § 142-
   2.4 and 12 NYCRR § 146-1.6.

                               Relief Demanded
45. Due to Defendant’s NYLL overtime violations, Plaintiff is entitled to recover from
   Defendant, his unpaid overtime compensation, spread of hours wages, maximum liquidated
   damages, prejudgment interest, attorney’s fees, and costs of the action, pursuant to NYLL §
   663(1).


                       AS AND FOR A THIRD CAUSE OF ACTION
                               NYLL § 190, 191, 193, 195 and 198
46. Plaintiff alleges and incorporates each and every allegation contained herein with the same
   force and effect as if fully set forth at length herein.


47. At all times relevant to this action, Plaintiff was employed by Defendant within the meaning
   of the New York Labor law, §§ 190 et seq., including §§ 191, 193, 195 and 198 and the
   applicable regulations thereunder.

48. Defendant violated and willfully violated NYLL §§ 190 et seq., including §§ 191, 193 and
   198, by failing to pay Plaintiff his unpaid overtime wages, (FLSA and NYMWA), and non-
   overtime wages, as required under NY Labor Law § 190 et seq.

49. At all times relevant herein, Defendant failed and willfully failed to provide Plaintiff with the
   notice(s) required by NYLL § 195(1) – Plaintiff is therefore entitled to and seeks to recover
   in this action the maximum recovery for this violation, plus attorneys’ fees and costs
   pursuant to NYLL § 198 including NYLL § 198(1-b), as well as an injunction directing
   Defendant to comply with NYLL § 195(1).



                                                   7
           Case 1:20-cv-07040-LJL Document 1 Filed 08/30/20 Page 8 of 9




50. At all times relevant herein, Defendant failed and willfully failed to provide Plaintiff with the
   statement(s) required by NYLL § 195(3) – Plaintiff is therefore entitled to and seeks to
   recover in this action the maximum recovery for this violation, plus attorneys’ fees and costs
   pursuant to NYLL § 198 including NYLL § 198(1-d), as well as an injunction directing
   Defendant to comply with NYLL § 195(1).


                                        Relief Demanded
51. Due to Defendants’ New York Labor Law Article 6 violations including violation of sections
   191, 193 and 198, Plaintiff is entitled to recover from Defendant, his entire unpaid wages,
   including his unpaid overtime wages (FLSA and NYMWA), and non-overtime wages, spread
   of hours wages, maximum liquidated damages, including maximum liquidated damages on
   all wages paid later than weekly, prejudgment interest, maximum recovery for violations of
   NYLL § 195(1) and NYLL § 195(3), reasonable attorneys’ fees, and costs of the action,
   pursuant to N.Y. Labor Law § 190 et seq. including § 198.


                               PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:
52. Declare Defendant to be in violation of the Plaintiff’s rights under the Fair Labor Standards
   Act, Article 6 of the New York Labor Law, the New York Minimum Wage Act, and the
   Regulations thereunder;


53. As to the First Cause of Action, award Plaintiff his unpaid overtime compensation due
   under the FLSA, together with maximum liquidated damages, costs and attorney’s fees
   pursuant to 29 USC § 216(b);

54. As to the Second Cause of Action, award Plaintiff his unpaid overtime and spread of hours
   compensation due under the New York Minimum Wage Act and the Regulations thereunder
   including 12 NYCRR § 142-2.2, 146-1.4, 146-1.6, together with maximum liquidated
   damages, prejudgment interest, costs and attorney’s fees pursuant to NYLL § 663;

55. As to the Third Cause of Action, award Plaintiff, his unpaid wages including his entire



                                                  8
           Case 1:20-cv-07040-LJL Document 1 Filed 08/30/20 Page 9 of 9




   unpaid wages, including his unpaid overtime wages, (FLSA and NYMWA), and non-
   overtime wages, spread of hour wages, maximum liquidated damages, including maximum
   liquidated damages on all wages paid later than weekly, prejudgment interest, maximum
   recovery for violations of NYLL § 195(1) and NYLL § 195(3), reasonable attorneys’ fees,
   and costs of the action, pursuant to N.Y. Labor Law § 190 et seq. including § 198.


56. Award Plaintiff prejudgement interest on all monies due;

57. Award Plaintiff any relief requested or stated in the preceding paragraphs, but which has not
   been requested in the WHEREFORE clause, in addition to the relief requested in the
   wherefore clause;

58. Award Plaintiff such other, further and different relief as the Court deems just and proper.


Dated: Queens Village, New York
       August 30, 2020

Respectfully submitted,

Abdul Hassan Law Group, PLLC

_/s/ Abdul Hassan________________
By: Abdul K. Hassan, Esq. (AH6510)
215-28 Hillside Avenue, Queens Village, NY 11427
Tel: 718-740-1000 - Fax: 718-740-2000
E-mail: abdul@abdulhassan.com
ATTORNEY FOR THE PLAINTIFF




                                                 9
